Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 7-10, 12, and 16-18 are examined herein. 

Response to Amendments and Arguments
Applicant’s amendment and arguments, see Pg. 8-9, filed 04/14 with respect to the drawing objections have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s amendments overcome the 112(b) rejections of record for claims 4-6 and 13-15. 

Response to Arguments
Applicant’s arguments, with respect to claim 1 have been fully considered and are partially persuasive, in view of the amended claims. However, the claim amendments and arguments fail to fully overcome the rejection of claim 1. 
Applicant argues (Pg. 9-11) that Yukio does not disclose the distance between the protruding surface and the bottom surface is increased first and then decreased along the first direction. The Examiner respectfully disagrees. As shown in the figure below, the distance between the element 18c and the bottom of the element 42 is not kept constant along the 

    PNG
    media_image1.png
    494
    431
    media_image1.png
    Greyscale

Modified Fig. 3 of Yukio 
Applicant argues that (Pg. 11-12) that Meng, in view of the amendment, does not disclose the protruding surface is a convex surface curved along the first direction. This is found persuasive and the 102 rejection by Meng of Claim 1 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 103. Claim 1, as amended, is rejected as being obvious over Meng in view of Yukio.   
Applicant argues (Pg. 12) that claims 3, 7-10, 12 and 16-18 depend from amended claim 1 and recite additional distinguishing limitations, therefore these claims should be allowed.  However, because the arguments for claim 1 were not found persuasive by the Examiner (as described above), this argument is unpersuasive. 

Claim Rejections - 35 USC § 102
For applicant's benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 7-10, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukio WO 2017146205. 
  Regarding claim 1, Yukio discloses A heat dissipation structure (see title "neutron capture therapy target" and Fig. 3), comprising: a housing (42 "lid portion" and 19) having a bottom surface (bottom of 42), a liquid inlet channel (25) a liquid outlet channel (26) and a 
Regarding claim 3, Yukio discloses all the elements of claim 1. Yukio further discloses wherein the protruding surface (18c) has a symmetric line (horizontal line in direction D2 through lowest point of 18c) extending along the first direction (D2), and the protruding surface is symmetric relative to the symmetric line (Fig. 3 is a cross-section, so it would appear that the protruding surface would be symmetric on the front and back of the symmetric line).
Regarding claim 7, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein the housing (42 and 19) has a pair of buffering grooves (two semi-circular cutouts at each end of 18c) respectively located at two opposite ends of the protruding portion 
Regarding claim 8, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein a highest position (top of 18c) of the protruding surface (18c) is higher than a highest position (top of 18c is higher than highest position 25/26) of the liquid inlet channel (25) and the liquid outlet channel (26).
Regarding claim 9, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein a lowest position (lowest point of 18c) of the protruding surface (18c) is higher than a highest position (lowest point of 18c is higher than highest position of 25/26) of the liquid inlet channel (25) and the liquid outlet channel (26).
Regarding claim 10, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 1 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected ([0018] "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam ([0019] "generating a charged particle beam L proton beam") towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12).
Regarding claim 12, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 3 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected ([0018] "one end of the beam transport path 12 is connected 
Regarding claim 16, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 7 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected ([0018] "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam ([0019] "generating a charged particle beam L proton beam") towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12).
Regarding claim 17, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 8 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 "beam transport path"); and an accelerator (11) connected ([0018] "one end of the beam transport path 12 is connected to the accelerator 11") with the tubular body (12) and configured to emit an ionic beam ([0019] "generating a charged particle beam L proton beam") towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12).
Regarding claim 18, Yukio discloses a neutron beam generating device (see title), comprising: the heat dissipation structure of claim 9 (see above rejection); a tubular body (12) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. CN 205584606 in view of Yukio WO 2017146205
Regarding claim 1, Meng discloses A heat dissipation structure (see title "tube target". Fig. 1), comprising: a housing (3,6,7) having a bottom surface (bottom of 7), a liquid inlet channel (2), a liquid outlet channel (5) and a protruding portion (middle of 7 cone structure), wherein the liquid inlet channel (2) and the liquid outlet channel (5) are located at two opposite ends of the housing (2/5 are on left and right ends) and above the bottom surface (2/5 above bottom of 7), and the liquid inlet channel and the liquid outlet channel extend along a first direction (direction indicated by arrows & 2/5 extend along the direction indicated by arrows), the protruding portion (middle of 7 cone structure) is located between the liquid inlet channel and the liquid outlet channel and above the bottom surface (center of 7 is between 2/5 and above bottom of 7), the protruding portion (middle of 7 cone structure) protrudes towards a direction away from the bottom surface (center of 7 extends upward from bottom surface 7), the protruding portion (middle of 7 cone structure) has a protruding surface (top surface of center of 7) facing away from the bottom surface (top surface of center of 7 faces upwards towards 9), and a distance between the protruding surface and the bottom surface is increased 
Yukio, however, does and teaches the protruding surface (surface of 18c) is a convex surface curved along the first direction (18c is convex along D2). A person of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the protruding surface of Meng with the convex topography of Yukio for the predictable advantage of ensuring the protruding portion has sufficient strength ([0032]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646